t c summary opinion united_states tax_court reginald jarrett petitioner v commissioner of internal revenue respondent thomas jarrett and juda l jarrett petitioners v commissioner of internal revenue respondent docket nos 4873-06s 4874-06s filed date reginald jarrett and thomas jarrett pro sese jeanne gramling for respondent swift judge these consolidated cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petitions were filed pursuant to sec_7463 the decisions to be entered are not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined deficiencies in and additions to petitioners’ federal income taxes as follows petitioners deficiency addition_to_tax sec_6651 penalty sec_6662 reginald jarrett thomas and juda jarrett dollar_figure dollar_figure -- dollar_figure unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure in these consolidated cases the primary issue for decision is whether petitioner thomas jarrett thomas and petitioner reginald jarrett reginald underreported their respective self-employment_tax liabilities background some of the facts have been stipulated and are so found at the time the petitions were filed petitioners resided in raleigh north carolina thomas and petitioner juda jarrett juda were married and reginald is their adult son thomas between and early thomas operated a tax_return preparation business as a sole_proprietorship under the name of tj’s enterprises on date a north carolina corporation named trecom inc trecom was formed by thomas as an s_corporation thomas and reginald were each 50-percent shareholders in trecom thomas and juda served as trecom’s officers nominally trecom was incorporated to provide a corporate form for thomas’s tax_return preparation business after the incorporation of trecom in and during however thomas did not make significant changes to the operation of his tax_return preparation business in payment for tax_return preparation services clients continued to make checks out to thomas personally or to tj’s enterprises not to trecom thomas treated funds received for tax_return preparation services as his own few if any of thomas’s clients apparently knew of trecom’s existence in thomas maintained two bank accounts--one in his own name and one in the name of tj’s enterprises in no bank account was maintained in the name of trecom in thomas received certain payments from individual clients of his tax preparation business totaling approximately dollar_figure some of the payments thomas received for tax_return preparation services were deposited in tj’s enterprises’ bank the record indicates that juda may have owned some of the shares of stock in trecom that we treat as owned by thomas account other_payments were not deposited in a bank account and were spent by thomas for personal purposes it does not appear that thomas had an employment agreement with trecom that trecom exercised direction and control_over thomas in his execution of the tax_return preparation business or that in trecom paid thomas a salary the record does not indicate that trecom had any clients or business activity whatsoever the evidence does not establish that trecom performed any_tax return preparation services or any other services of any kind for thomas for reginald or for anyone else thomas prepared and timely filed with juda a joint federal_income_tax return thomas attached a schedule c profit or loss from business for tj’s enterprises reflecting dollar_figure in total gross_income which included the dollar_figure thomas received for tax_return preparation services dollar_figure in expenses including dollar_figure in expenses thomas allegedly paid to trecom for professional services allegedly rendered by trecom to tj’s enterprises and taxable_income of dollar_figure on which thomas calculated and reported a total self-employment_tax liability of just dollar_figure thomas also attached a schedule e supplemental income and loss and reported as passthrough income from trecom the dollar_figure that thomas had reported on his schedule c as paid to trecom for professional services reginald during reginald operated a cabinet installation business as a sole_proprietorship reginald was not an employee of trecom and performed no services for trecom and trecom did not pay reginald a salary thomas timely prepared reginald’s federal_income_tax return and on date reginald filed his federal_income_tax return late the attached schedule c for reginald’s cabinet installation business reported dollar_figure in total gross_income dollar_figure in expenses and dollar_figure in taxable_income on which reginald calculated and reported a total self-employment_tax liability of just dollar_figure included among the dollar_figure in claimed business_expense deductions of reginald’s cabinet installation business was dollar_figure in expenses allegedly paid_by reginald to trecom for professional services trecom allegedly provided to reginald reginald also attached a schedule e and reported as passthrough income from trecom the dollar_figure that reginald had reported on his schedule c as paid to trecom for professional services trecom thomas also prepared and filed trecom’s form_1120s u s income_tax return for an s_corporation on which trecom reported dollar_figure of income consisting solely of the above dollar_figure and dollar_figure thomas and reginald allegedly paid to trecom attached to trecom’s form_1120s were two schedules k-1 shareholder’s share of income credits deductions etc reflecting the dollar_figure purportedly earned by trecom and passed through to thomas and to reginald as shareholders of trecom dollar_figure to thomas and dollar_figure to reginald for trecom did not file a form_940 employer’s annual federal unemployment futa_tax return or any form sec_941 employer’s quarterly federal tax_return in summary through the above federal_income_tax reporting for thomas and reginald claimed deductions from their gross_income dollar_figure and dollar_figure respectively that eliminated the identical earned_income amounts and then reported the same amounts as unearned passthrough income from trecom obviously such reporting did not affect taxable_income or thomas’s and reginald’s reported federal_income_tax liability but it did convert reported earned_income on which self-employment taxes would be due into reported unearned_income on which no self-employment taxes would be due irs audits on audit of thomas’s return for respondent disallowed the dollar_figure in schedule c expenses claimed for payments allegedly made to trecom and respondent removed from thomas’s income the dollar_figure thomas reported as passthrough income from trecom on the basis of respondent’s adjustments respondent then increased thomas’s self-employment_tax liability from dollar_figure to dollar_figure and allowed thomas a deduction for one-half of the recalculated self-employment_tax on audit of reginald’s return for respondent allowed dollar_figure and disallowed dollar_figure of the total dollar_figure in expenses reginald claimed on his tax_return the disallowed expenses included the entire dollar_figure that reginald claimed he had paid to trecom as well as dollar_figure of car and truck expenses and dollar_figure of storage expenses respondent removed from reginald’s income the dollar_figure that reginald reported as passthrough income from trecom respondent then increased reginald’s self-employment_tax liability from dollar_figure to dollar_figure and respondent allowed reginald a deduction for one- half of the recalculated self-employment_tax discussion self-employment_tax under sec_1401 self-employment_income of individuals is subject_to self-employment_tax self-employment_income consists of earnings derived from the self-employment of an individual less allowable business_expense deductions sec_1402 and b income received in a trade_or_business operated as a sole_proprietorship generally constitutes self- employment income and is subject_to self-employment taxes sec_1_1402_c_-1 income_tax regs income received in a trade_or_business conducted as an s_corporation and passed through to its shareholders however generally is not considered to be self-employment_income and is not subject_to self-employment taxes ding v commissioner tcmemo_1997_435 affd 200_f3d_587 9th cir revrul_59_221 1959_1_cb_225 respondent has treated income that thomas and reginald received in their respective sole proprietorships as their individual income and imposed thereon self-employment taxes respondent disallowed expense deductions for the alleged dollar_figure in payments to trecom and disregarded the dollar_figure in reported passthrough income from trecom the limited record before us establishes that in thomas and reginald operated their businesses as sole proprietors the income in question is to be treated as earned not by trecom but by thomas and reginald individually and is subject_to self-employment taxes the record establishes that the alleged dollar_figure in payments on the one hand between thomas and reginald to trecom and on the other hand from trecom to thomas and reginald lacked economic_substance and should be disregarded transactions that lack economic_substance other than tax benefits are not recognized for federal tax purposes 117_tc_328 affd 52_fedappx_545 2d cir published pincite_f3d_282 2d cir 113_tc_254 affd 254_f3d_1313 11th cir the commissioner may ignore the parties’ characterization of transactions that lack economic_substance and the commissioner may instead tax the transactions according to their true nature 752_f2d_89 4th cir affg in part and revg in part on other grounds 81_tc_184 clearly the alleged offsetting dollar_figure in payments between thomas and reginald and trecom had no business_purpose and produced only reported self-employment_tax avoidance for thomas and reginald as respondent determined thomas and reginald may not deduct the claimed dollar_figure and dollar_figure payments allegedly made to trecom as business_expenses and the dollar_figure and the dollar_figure in alleged passthrough income from trecom to thomas and to reginald is not includable in petitioners’ income as s_corporation passthrough income the dollar_figure and dollar_figure are includable in thomas’s and reginald’s respective gross business income and are subject_to self-employment taxes reginald’s other expenses with regard to deductions disallowed by the commissioner in a notice_of_deficiency generally taxpayers bear the burden to prove that the deductions are allowable rule a 126_tc_299 petitioners have not argued that the burden_of_proof has shifted to respondent see sec_7491 no information was provided regarding the disallowed storage expenses a reconstructed mileage log thomas provided for reginald at trial does not support the dollar_figure car and truck expense deduction respondent disallowed see sec_162 sec_274 for a case involving a fact pattern similar to that involved herein and holding that income allegedly passed through from an s_corporation was to be treated as wage income and subject_to employment_taxes see arnold v commissioner tcmemo_2007_168 see also 918_f2d_90 9th cir joly v commissioner tcmemo_1998_361 affd without published opinion 211_f3d_1269 6th cir petitioners have not met their burden_of_proof relating to storage and car and truck expenses we sustain respondent’s disallowance of these items sec_6662 penalty under sec_6662 a 20-percent penalty is imposed on the amounts of taxes shown due on federal_income_tax returns attributable to negligence or disregard of federal_income_tax rules or to substantial understatements of income taxes sec_6662 and b and for purposes of sec_6662 negligence includes failure to make a reasonable attempt to comply with the tax laws sec_6662 nicole rose corp v commissioner supra pincite under sec_6664 a taxpayer who had reasonable_cause for and in good_faith took a position that created an underpayment may be excepted from imposition of a sec_6662 penalty 127_tc_1 respondent has met his burden of production under sec_7491 relating to imposition of the sec_6662 penalties and petitioners bear the burden to show why they should be excepted from the penalties see 116_tc_438 petitioners have not met their burden we sustain respondent’s sec_6662 penalties as to petitioners sec_6651 additions to tax under sec_6651 an addition_to_tax is imposed on the amount of tax shown due on late-filed federal_income_tax returns in the amount of percent for each month or part of a month that the return is late with a maximum addition_to_tax of percent of the amount of tax shown due the addition_to_tax under sec_6651 will not be imposed however if the taxpayer demonstrates that the late filing was for reasonable_cause and not due to the taxpayer’s willful neglect sec_6651 mcgowan v commissioner tcmemo_2008_125 reginald admits that his federal_income_tax return was filed late reginald does not argue that he had reasonable_cause to file his return late or that his late filing was not due to willful neglect reginald only argues that because a de_minimis amount of tax was shown due on his federal_income_tax return he should not have to pay the sec_6651 addition_to_tax there is no de_minimis statutory or regulatory exception from the imposition of the sec_6651 penalty and reginald is liable therefor to reflect the foregoing decisions will be entered for respondent
